Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 11th of May 2021.
Claims 1-5, 7-9, 12-13, and 15-20 were amended.
Claims 1-20 were allowable.

Information Disclosure Statement
The Information Disclosure Statement filed 06/02/2021 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone/email interview with Keith Jurek on June 4, 2021.

	The Application has been amended as follows:
Claim 5:
5. A method comprising, by one or more computing devices associated with a payment service system (PSS):
receiving, by the PSS and from a first instance of a payment service application associated with the payment service system executing on a first electronic device of a first user, a request to borrow an 
in response to receiving the request from the payment service application, identifying, by the PSS, a first historical context information associated with the first user account and a second historical context information associated with the second user account;
determining, by the PSS and using one or more trained machine learning classifiers, repayment terms to be associated with the request to borrow the amount, the one or more trained machine learning classifiers having been trained based on evaluations of the first historical context information and the second historical context information;
transmitting, by the PSS, an indication of the request to borrow the amount to a second instance of the payment service application executing on a second electronic device associated with the second user at an identified time; and
upon receiving an indication of authorization from the second user through the second instance of the payment service application executing on the second electronic device, updating, by the PSS, the first u ser account to include the requested amount to be borrowed with the repayment terms.

Claim 13:
13.	A payment service system comprising:
one or more processors; and
one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the payment service system (PSS) to perform operations comprising:
receiving, by the PSS and from a first instance of a payment service application associated with the payment service system executing on a first electronic device of a first user, a request to borrow an amount from a second user, wherein the first user is associated with a first user account maintained by the PSS and the second user is associated with a second user account maintained by the PSS;

determining, by the PSS and using one or more trained machine learning classifiers, repayment terms to be associated with the request to borrow the amount, the one or more trained machine learning classifiers having been trained based on evaluations of the first historical context information and the second historical context information;
transmitting, by the PSS, an indication of the request to borrow the amount to a second instance of the payment service application executing on a second electronic device associated with the second user at an identified time; and
upon receiving an indication of authorization from the second user through the second instance of the payment service application executing on the second electronic device, updating, by the PSS, the first user account to include the requested amount to be borrowed with the repayment terms.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards generating dynamic repayment terms. A 35 USC 101 rejection was pending in the previous rejection and regarding rejections under 35 USC 101, the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance.  The claims recite an abstract idea and include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application.  More specifically, the addition of “trained machine learning classifiers” in combination with all the amendments made on May 11, 2021 was sufficient to overcome the rejection. 
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. More specifically, the examiner agrees with applicant’s argument “…Bulawa fails to disclose, teach, or suggest determining, by the PSS and using one or more trained machine learning classifiers, repayment terms to be associated with the request to borrow the amount, the one or more trained machine learning classifiers having been trained based on evaluations of the first transaction history and the second transaction history as independent Claim 1 recites…” Also, closest NPL on record did not teach each and every elements of the claims. In summary, claims 1-20 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 1, 5, and 13 are deemed to be allowable, and claims 2-4, 6-12, and 14-20are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        05/30/2021